Case 5:20-cv-01770-DFM Document 19 Filed 06/11/21 Page 1 of 2 Page ID #:3892



      Young Cho
  1   Attorney at Law: 189870
      Law Offices of Lawrence D. Rohlfing
  2   12631 East Imperial Highway, Suite C-115                 JS-6
      Santa Fe Springs, CA 90670
  3   Tel.: (562) 868-5886
      Fax: (562) 868-5491
  4   E-mail: rohlfing.office@rohlfinglaw.com
  5   Attorneys for Plaintiff
      Alicia Jacqueline Taylor
  6
  7
  8
  9                        UNITED STATES DISTRICT COURT
 10                      CENTRAL DISTRICT OF CALIFORNIA
 11
 12
      ALICIA JACQUELINE TAYLOR,              ) Case No.: 5:20-cv-01770-DFM
 13                                          )
                                             ) ORDER OF DISMISSAL
 14                Plaintiff,                )
                                             )
 15         vs.                              )
                                             )
 16                                          )
      ANDREW SAUL,
                                             )
 17   Commissioner of Social Security,       )
                                             )
 18                                          )
                   Defendant.                )
 19                                          )
 20
 21         The above captioned matter is dismissed with prejudice, each party to bear
 22   its own fees, costs, and expenses.
 23         IT IS SO ORDERED.
 24   DATE: June 11, 2021
                                 ___________________________________
 25                              THE HONORABLE DOUGLAS F. MCCORMICK
                                 UNITED STATES MAGISTRATE JUDGE
 26

                                             -1-
Case 5:20-cv-01770-DFM Document 19 Filed 06/11/21 Page 2 of 2 Page ID #:3893




  1   DATE: June 10, 2021          Respectfully submitted,
  2                                LAW OFFICES OF LAWRENCE D. ROHLFING
  3                                     /s/ Young Cho
                               BY:
  4                               Young Cho
                                  Attorney for plaintiff Alicia Jacqueline Taylor
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                           -2-
